1. "Under the law applicable, where an income-tax return was made by an individual taxpayer, in the year 1941, of his income for taxation for the calendar year 1940, such individual tax-payer, who under the law was a resident of this State in the year 1940 on June 10, 1940, and continuously through December 31, 1940, but was not a resident of this State before June 10, 1940, is not subject to pay a tax upon his income earned by him during the year 1940 before June 10 of that year, where such income was earned and collected from without *Page 383 
the State of Georgia, even though such person has not paid, in any other State, or elsewhere outside of this State, a tax on income earned by him and collected outside of this State during 1940 but before June 10 of that year." Forrester v.  Culpepper, 194 Ga. 744 (22 S.E.2d 595).
2. Under the above ruling of the Supreme Court in Forrester v.  Culpepper, supra, in response to a certified question in this case, the trial court properly overruled the demurrer to the affidavit of illegality of the tax execution.
Judgment affirmed. Sutton and Felton, JJ.,concur.
                       DECIDED NOVEMBER 20, 1942.